
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.18


SONUS NETWORKS, INC.

AMENDED AND RESTATED

2000 EMPLOYEE STOCK PURCHASE PLAN

EFFECTIVE AS OF MARCH 1, 2008

--------------------------------------------------------------------------------





1.   Purpose   1
2.
 
Definitions
 
1
3.
 
Eligibility
 
2
4.
 
Offering Periods
 
2
5.
 
Participation
 
2
6.
 
Method of Payment of Contributions
 
3
7.
 
Grant of Option
 
3
8.
 
Exercise of Option
 
4
9.
 
Delivery
 
4
10.
 
Voluntary Withdrawal; Termination of Employment
 
4
11.
 
Interest
 
5
12.
 
Stock
 
5
13.
 
Administration
 
5
14.
 
Designation of Beneficiary
 
5
15.
 
Transferability
 
6
16.
 
Use of Funds
 
6
17.
 
Reports
 
6
18.
 
Adjustments Upon Changes in Capitalization; Corporate Transactions
 
6
19.
 
Amendment or Termination
 
7
20.
 
Notices
 
7
21.
 
Conditions Upon Issuance of Shares
 
8
22.
 
Term of Plan; Effective Date
 
8

--------------------------------------------------------------------------------





SONUS NETWORKS, INC.

AMENDED AND RESTATED
2000 EMPLOYEE STOCK PURCHASE PLAN
EFFECTIVE AS OF MARCH 1, 2008


        The following constitute the provisions of the Amended and Restated 2000
Employee Stock Purchase Plan of Sonus Networks, Inc., effective as of March 1,
2008.

1.     Purpose

        The purpose of the Plan is to provide employees of the Company and its
Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company. It is the intention of the Company to have the Plan qualify as an
"Employee Stock Purchase Plan" under Section 423 of the Code. The provisions of
the Plan shall, accordingly, be construed so as to extend and limit
participation in a manner consistent with the requirements of that section of
the Code.

2.     Definitions

        2.1    Board  means the Board of Directors of the Company.

        2.2    Code  means the Internal Revenue Code of 1986, as amended.

        2.3    Common Stock  means the Common Stock, par value $0.001 per share,
of the Company.

        2.4    Company  means Sonus Networks, Inc., a Delaware corporation.

        2.5    Compensation  means all regular straight time compensation
including commissions but shall not include payments for overtime, shift
premium, incentive compensation, incentive payments, bonuses and other irregular
or infrequent compensation or benefits.

        2.6    Continuous Status as an Employee  means the absence of any
interruption or termination of service as an Employee. Continuous Status as an
Employee shall not be considered interrupted in the case of (i) sick leave;
(ii) military leave; (iii) any other leave of absence approved by the
Administrator, provided that such leave is for a period of not more than
90 days, unless reemployment upon the expiration of such leave is guaranteed by
contract or statute, or unless provided otherwise pursuant to Company policy
adopted from time to time; or (iv) transfers between locations of the Company or
between the Company and its Designated Subsidiaries.

        2.7    Contributions  means all amounts credited to the account of a
participant pursuant to the Plan.

        2.8    Corporate Transaction  means a merger or consolidation of the
Company with and into another person or the sale, transfer, or other disposition
of all or substantially all of the Company's assets to one or more persons
(other than any wholly-owned subsidiary of the Company) in a single transaction
or series of related transactions, unless securities possessing more than 50% of
the total combined voting power of the survivor's or acquiror's outstanding
securities, or the securities of any parent thereof, are held by a person or
persons who held the voting securities of the Company immediately prior to such
transaction.

        2.9    Designated Subsidiaries  means the Subsidiaries which have been
designated by the Board from time to time in its sole discretion as eligible to
participate in the Plan.

        2.10    Employee  means any person, including an Officer, who is
customarily employed for at least twenty (20) hours per week and more than five
(5) months in a calendar year by the Company or one of its Designated
Subsidiaries.

--------------------------------------------------------------------------------



        2.11    Exchange Act  means the Securities Exchange Act of 1934, as
amended.

        2.12    Offering Date  means the first business day of each Offering
Period of the Plan.

        2.13    Offering Period  means a period of six (6) months commencing on
March 1 and September 1 of each year.

        2.14    Officer  means a person who is an officer of the Company within
the meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.

        2.15    Plan  means this Employee Stock Purchase Plan.

        2.16    Purchase Date  means the last day of each Offering Period of the
Plan.

        2.17    Purchase Price  means with respect to an Offering Period an
amount equal to 85% of the Fair Market Value (as defined in Section 7.2 below)
of a Share of Common Stock on the Purchase Date.

        2.18    Share  means a share of Common Stock, as adjusted in accordance
with Section 19 of the Plan.

        2.19    Subsidiary  means a corporation, domestic or foreign, of which
not less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

3.     Eligibility

        3.1    Any person who is an Employee as of the Offering Date of a given
Offering Period shall be eligible to participate in such Offering Period under
the Plan, subject to the requirements of Section 5.1 and the limitations imposed
by Section 423(b) of the Code.

        3.2    Any provisions of the Plan to the contrary notwithstanding, no
Employee shall be granted an option under the Plan (i) if, immediately after the
grant, such Employee (or any other person whose stock would be attributed to
such Employee pursuant to Section 424(d) of the Code) would own capital stock of
the Company and/or hold outstanding options to purchase stock possessing five
percent (5%) or more of the total combined voting power or value of all classes
of stock of the Company or of any subsidiary of the Company, or (ii) if such
option would permit his or her rights to purchase stock under all employee stock
purchase plans (described in Section 423 of the Code) of the Company and its
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
($25,000) of the Fair Market Value (as defined in Section 7.2 below) of such
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding at any time.

4.     Offering Periods

        The Plan shall be generally implemented by a series of Offering Periods
of six (6) months' duration, with new Offering Periods commencing on or about
March 1 and September 1 of each year (or at such other time or times as may be
determined by the Board of Directors). The Plan shall continue until terminated
in accordance with Section 19 hereof. The Board of Directors of the Company
shall have the power to change the duration and/or the frequency of Offering
Periods with respect to future offerings without stockholder approval if such
change is announced to Employees at least five (5) days prior to the scheduled
beginning of the first Offering Period to be affected.

5.     Participation

        5.1    An eligible Employee may become a participant in the Plan by
completing a subscription agreement on the form provided by the Company and
filing it with the Company's stock admin department prior to the applicable
Offering Date, unless a later time for filing the subscription

2

--------------------------------------------------------------------------------




agreement is set by the Board for all eligible Employees with respect to a given
Offering Period. The subscription agreement shall set forth the percentage of
the participant's Compensation (subject to Section 6.1 below) to be paid as
Contributions pursuant to the Plan.

        5.2    Payroll deductions shall commence on the first payroll following
the Offering Date and shall end on the last payroll paid on or prior to the
Purchase Date for such Offering Period to which the subscription agreement is
applicable, unless sooner terminated by the participant as provided in
Section 10.

6.     Method of Payment of Contributions

        6.1    A participant shall elect to have payroll deductions made on each
payday during the Offering Period in an amount not less than one percent (1%)
and not more than twenty percent (20%) (or such other percentage as the Board
may establish from time to time before an Offering Date) of such participant's
Compensation on each payday during the Offering Period. All payroll deductions
made by a participant shall be credited to his or her account under the Plan. A
participant may not make any additional payments into such account.

        6.2    A participant may discontinue his or her participation in the
Plan as provided in Section 10. In addition, if Board of Directors of the
Company has so announced to Employees at least five (5) days prior to the
scheduled beginning of the next Offering Period to be affected, a participant
may, on one occasion only during each Offering Period, change the rate of his or
her Contributions with respect to the Offering Period by completing and filing
with the Company a % change form authorizing a change in the payroll deduction
rate. Any such change in rate shall be effective as of the beginning of the next
Offering Period following the date of filing of the % change form.

        6.3    Notwithstanding the foregoing, to the extent necessary to comply
with Section 423(b)(8) of the Code and Section 3.2 herein, a participant's
payroll deductions may be decreased during any Offering Period scheduled to end
during the current calendar year to 0%. Payroll deductions shall re-commence
automatically at the rate provided in such participant's subscription agreement
at the beginning of the next Offering Period which is scheduled to end in the
following calendar year, unless terminated by the participant as provided in
Section 10.

7.     Grant of Option

        7.1    On the Offering Date of each Offering Period, each eligible
Employee participating in such Offering Period shall be granted an option to
purchase on each Purchase Date a number of Shares of the Company's Common Stock
determined by dividing such Employee's Contributions accumulated prior to such
Purchase Date and retained in the participant's account as of the Purchase Date
by the applicable Purchase Price; provided however that the maximum number of
Shares an Employee may purchase during each Offering Period shall be 2,500
Shares (subject to any adjustment pursuant to Section 18 below), and provided
further that such purchase shall be subject to the limitations set forth in
Sections 3.2 and 12.

        7.2    The fair market value of the Company's Common Stock on a given
date (the "Fair Market Value") shall be determined by the Board in its
discretion based on the closing sales price of the Common Stock for such date
(or, in the event that the Common Stock is not traded on such date, on the
immediately preceding trading date), as reported by the National Association of
Securities Dealers Automated Quotation ("Nasdaq") Global Select Market or, if
such price is not reported, the mean of the bid and asked prices per share of
the Common Stock as reported by Nasdaq or, in the event the Common Stock is
listed on a stock exchange, the Fair Market value per share shall be the closing
sales price on such exchange on such date (or, in the event that the Common
Stock is not traded on such date, on the immediately preceding trading date), as
reported in The Wall Street Journal.

3

--------------------------------------------------------------------------------



8.     Exercise of Option

        Unless a participant withdraws from the Plan as provided in Section 10,
his or her option for the purchase of Shares will be exercised automatically on
the Purchase Date for each Offering Period, and the maximum number of full
Shares subject to the option will be purchased at the applicable Purchase Price
with the accumulated Contributions in his or her account. No fractional Shares
shall be issued. The Shares purchased upon exercise of an option hereunder shall
be deemed to be transferred to the participant on the Purchase Date. During his
or her lifetime, a participant's option to purchase Shares hereunder is
exercisable only by him or her.

9.     Delivery

        As promptly as practicable after each Purchase Date of each Offering
Period, the Company shall arrange the delivery to each participant. These shares
will be deposited into the participant's stock plan account. Any payroll
contributions accumulated in a participant's account after a Purchase Date shall
be returned to the participant.

10.   Voluntary Withdrawal; Termination of Employment

        10.1    A participant may withdraw all but not less than all of the
Contributions credited to his or her account under the Plan at any time prior to
each Purchase Date by giving written notice to the Company. All of the
participant's Contributions credited to his or her account will be paid to him
or her promptly after receipt of his or her notice of withdrawal and his or her
option for the current period will be automatically terminated, and no further
Contributions for the purchase of Shares will be made during the Offering
Period.

        10.2    Upon termination of the participant's Continuous Status as an
Employee prior to the Purchase Date of an Offering Period for any reason,
including retirement or death, the Contributions credited to his or her account
will be returned to him or her or, in the case of his or her death, to the
person or persons entitled thereto under Section 14, and his or her option will
be automatically terminated.

        10.3    In the event an Employee fails to remain in Continuous Status as
an Employee of the Company for at least twenty (20) hours per week during the
Offering Period in which the employee is a participant, he or she will be deemed
to have elected to withdraw from the Plan and the Contributions credited to his
or her account will be returned to him or her and his or her option terminated.

4

--------------------------------------------------------------------------------



        10.4    A participant's withdrawal from an offering will not have any
effect upon his or her eligibility to participate in a succeeding offering or in
any similar plan which may hereafter be adopted by the Company.

11.   Interest

        No interest shall accrue on the Contributions of a participant in the
Plan.

12.   Stock

        12.1    Subject to adjustment as provided in Section 18, the maximum
number of Shares which shall be made available for sale under the Plan shall be
1,200,000 Shares plus an automatic annual increase on January 1, 2001 and each
January 1 thereafter equal to the lesser of (i) two percent (2%) of the Shares
outstanding on the last day of the immediately preceding fiscal year, and
(ii) such number as the Board may determine. Notwithstanding the foregoing, and
subject to adjustment in accordance with Section 18 no more than an aggregate of
25,000,000 Shares may be issued pursuant to this Plan. If the Board determines
that, on a given Purchase Date, the number of shares with respect to which
options are to be exercised may exceed (i) the number of shares of Common Stock
that were available for sale under the Plan on the Offering Date of the
applicable Offering Period, or (ii) the number of shares available for sale
under the Plan on such Purchase Date, the Board may in its sole discretion
provide that the Company shall make a pro rata allocation of the Shares of
Common Stock available for purchase on such Offering Date or Purchase Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine in its sole discretion to be equitable among all participants
exercising options to purchase Common Stock on such Purchase Date. The Company
may make pro rata allocation of the Shares available on the Offering Date of any
applicable Offering Period pursuant to the preceding sentence, notwithstanding
any authorization of additional Shares for issuance under the Plan by the
Company's stockholders subsequent to such Offering Date.

        12.2    The participant shall have no interest or voting right in Shares
covered by his or her option until such option has been exercised.

        12.3    Shares to be delivered to a participant under the Plan will be
registered in the name of the participant or pursuant to Section 14 below.

13.   Administration

        The Board, or a committee named by the Board, shall supervise and
administer the Plan and shall have full power to adopt, amend and rescind any
rules deemed desirable and appropriate for the administration of the Plan and
not inconsistent with the Plan, to construe and interpret the Plan, and to make
all other determinations necessary or advisable for the administration of the
Plan. The Board's determinations made in good faith on matters referred to in
this Plan shall be final, binding and conclusive on all persons having or
claiming any interest under this Plan or an Award made pursuant hereto.

14.   Designation of Beneficiary

        14.1    A participant may file a written designation of a beneficiary
who is to receive any Shares and cash, if any, from the participant's account
under the Plan in the event of such participant's death subsequent to the end of
an Offering Period but prior to delivery to him or her of such Shares and cash.
In addition, a participant may file a written designation of a beneficiary who
is to receive any cash from the participant's account under the Plan in the
event of such participant's death prior to the Purchase Date of an Offering
Period.

5

--------------------------------------------------------------------------------



        14.2    Such designation of beneficiary may be changed by the
participant at any time by written notice. In the event of the death of a
participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such participant's death, the Company shall
deliver such Shares and/or cash to the executor or administrator of the estate
of the participant, or if no such executor or administrator has been appointed
(to the knowledge of the Company), the Company, in its discretion, may deliver
such Shares and/or cash to the spouse or to any one or more dependents or
relatives of the participant, or if no spouse, dependent or relative is known to
the Company, then to such other person as the Company may designate.

15.   Transferability

        Neither Contributions credited to a participant's account nor any rights
with regard to the exercise of an option or to receive Shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way (other
than by will, the laws of descent and distribution, or as provided in
Section 14) by the participant. Any such attempt at assignment, transfer, pledge
or other disposition shall be without effect, except that the Company may treat
such act as an election to withdraw funds in accordance with Section 10.

16.   Use of Funds

        All Contributions received or held by the Company under the Plan may be
used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such Contributions.

17.   Reports

        Individual accounts will be maintained for each participant in the Plan.

18.   Adjustments Upon Changes in Capitalization; Corporate Transactions

        18.1    Adjustment.    Subject to any required action by the
stockholders of the Company, the number of shares covered by each option under
the Plan which has not yet been exercised and the number of Shares which have
been authorized for issuance under the Plan but have not yet been placed under
option (collectively, the "Reserves"), as well as the maximum number of shares
of Common Stock which may be purchased by a participant in an Offering Period,
the number of shares of Common Stock set forth in Section 12.1 above, and the
price per Share of Common Stock covered by each option under the Plan which has
not yet been exercised, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares resulting from a stock split, reverse
stock split, stock dividend, combination or reclassification of the Common Stock
(including any such change in the number of Shares of Common Stock effected in
connection with a change in domicile of the Company), or any other increase or
decrease in the number of Shares effected without receipt of consideration by
the Company; provided however that conversion of any convertible securities of
the Company shall not be deemed to have been "effected without receipt of
consideration." Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.

        18.2    Corporate Transactions.    In the event of a dissolution or
liquidation of the Company, any Offering Period then in progress will terminate
immediately prior to the consummation of such action, unless otherwise provided
by the Board. In the event of a Corporate Transaction, each option outstanding
under the Plan shall be assumed or an equivalent option shall be substituted by
the successor corporation or a parent or Subsidiary of such successor
corporation. In the event that the successor corporation refuses to assume or
substitute for outstanding options, each Offering Period then in progress shall
be shortened and a new Purchase Date shall be set (the "New Purchase Date"), as
of which date any Offering Period then in progress will terminate. The New
Purchase Date shall be

6

--------------------------------------------------------------------------------




on or before the date of consummation of the transaction and the Board shall
notify each participant in writing, at least ten (10) days prior to the New
Purchase Date, that the Purchase Date for his or her option has been changed to
the New Purchase Date and that his or her option will be exercised automatically
on the New Purchase Date, unless prior to such date he or she has withdrawn from
the Offering Period as provided in Section 10. For purposes of this Section 18,
an option granted under the Plan shall be deemed to be assumed, without
limitation, if, at the time of issuance of the stock or other consideration upon
a Corporate Transaction, each holder of an option under the Plan would be
entitled to receive upon exercise of the option the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to the transaction, the
holder of the number of Shares of Common Stock covered by the option at such
time (after giving effect to any adjustments in the number of Shares covered by
the option as provided for in this Section 18); provided however that if the
consideration received in the transaction is not solely common stock of the
successor corporation or its parent (as defined in Section 424(e) of the Code),
the Board may, with the consent of the successor corporation, provide for the
consideration to be received upon exercise of the option to be solely common
stock of the successor corporation or its parent equal in Fair Market Value to
the per Share consideration received by holders of Common Stock in the
transaction.

        The Board may, if it so determines in the exercise of its sole
discretion, also make provision for adjusting the Reserves, as well as the price
per Share of Common Stock covered by each outstanding option, in the event that
the Company effects one or more reorganizations, recapitalizations, rights
offerings or other increases or reductions of Shares of its outstanding Common
Stock, and in the event of the Company's being consolidated with or merged into
any other corporation.

19.   Amendment or Termination

        19.1    The Board may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18, no such termination of the Plan may
affect options previously granted, provided that the Plan or an Offering Period
may be terminated by the Board on a Purchase Date or by the Board's setting a
new Purchase Date with respect to an Offering Period then in progress if the
Board determines that termination of the Plan and/or the Offering Period is in
the best interests of the Company and the stockholders or if continuation of the
Plan and/or the Offering Period would cause the Company to incur adverse
accounting charges as a result of the Plan. Except as provided in Section 18 and
in this Section 19, no amendment to the Plan shall make any change in any option
previously granted which adversely affects the rights of any participant.

        19.2    Without stockholder consent and without regard to whether any
participant rights may be considered to have been adversely affected, the Board
(or its committee) shall be entitled to change the Offering Periods, limit the
frequency and/or number of changes in the amount withheld during an Offering
Period, establish the exchange ratio applicable to amounts withheld in a
currency other than U.S. dollars, permit payroll withholding in excess of the
amount designated by a participant in order to adjust for delays or mistakes in
the Company's processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each participant properly correspond with amounts withheld from the
participant's Compensation, and establish such other limitations or procedures
as the Board (or its committee) determines in its sole discretion advisable
which are consistent with the Plan.

20.   Notices

        All notices or other communications by a participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Company at the location, or by the
person, designated by the Company for the receipt thereof.

7

--------------------------------------------------------------------------------



21.   Conditions Upon Issuance of Shares

        Shares shall not be issued with respect to an option unless the exercise
of such option and the issuance and delivery of such Shares pursuant thereto
shall comply with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act, the rules and regulations promulgated thereunder, applicable state
securities laws and the requirements of any stock exchange upon which the Shares
may then be listed, and shall be further subject to the approval of counsel for
the Company with respect to such compliance.

        As a condition to the exercise of an option, the Company may require the
person exercising such option to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned applicable provisions of law.

22.   Term of Plan; Effective Date

        The Plan shall become effective upon the effective date of the
Registration Statement on Form S-1 for the initial public offering of the
Company's Common Stock. It shall continue in effect for a term of twenty
(20) years unless sooner terminated under Section 19.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.18



AMENDED AND RESTATED 2000 EMPLOYEE STOCK PURCHASE PLAN EFFECTIVE AS OF MARCH 1,
2008
